Citation Nr: 1415308	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of an electrocution injury.  

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a seizure disorder.  

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a head disorder, to include headaches.  

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disorder.  

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for numbness of the left side.

10.  Entitlement to service connection for a left ankle disorder.

11.  Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Under 38 C.F.R. § 19.37 a supplemental statement of the case (SSOC) should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  Evidence was received by the RO after the September 2010 SSOC was issued.  However, the Board finds that the evidence submitted is either duplicative of previous evidence received or non-relevant to the issues on appeal.  As such, the issuance of an SSOC is not necessary and the Board can move forward with adjudication of the claims.

FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claims of service connection for a seizure disorder and residuals of an electrocution injury.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

2.  In a September 2005 rating decision, the RO denied the Veteran's claims of service connection for disorders of the left shoulder, lumbar spine, bilateral knees, head, and gastrointestinal tract.  The Veteran perfected an appeal of these claims, but in March 2009 withdrew his appeal.  He later filed to reopen these claims.

3.  The evidence received since the August 2004 and September 2005 rating decisions, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims for service connection and does not raise a reasonable possibility of substantiating these claims.

4.  The preponderance of the evidence is against a finding that a left hip disorder is related to service.  

5.  The preponderance of the evidence is against a finding that numbness of the left side is related to service.  

6.  In March 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a left ankle disorder was requested.

7.  The Veteran served on active duty from May 1979 to June 1981. 

8.  The Veteran did not serve on active duty during a time of war.

CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claims of service connection for a seizure disorder and residuals of an electrocution injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The September 2005 rating decision that denied the Veteran's claims of service connection for disorders of the left shoulder, lumbar spine, bilateral knees, head, and gastrointestinal tract is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

3.  The evidence received subsequent to the August 2004 and September 2005 rating decisions is not new and material, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria to establish service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria to establish service connection for numbness of the left side have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a left ankle disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The Veteran does not meet the basic eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided to the Veteran.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was not provided in conjunction with the Veteran's claims, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed disorders are related to service.  The Veteran himself has provided statements that his claimed disorders are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006); therefore, VA is not required to provide him with a VA examination in conjunction with his claim.  Furthermore, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence Claims

As noted, the claims for a seizure disorder and residuals of an electrocution injury were denied in an August 2004 rating decision which the Veteran did not appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the rating decision became final.  The Veteran did appeal his September 2005 rating decision, but ultimately withdrew this appeal.  Therefore, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

In October 2009, the Veteran contacted the RO to request that his claims be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence received since the August 2004 and September 2005 rating decisions includes VA treatment records and the Veteran's statements.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claims for service connection.

The VA treatment records reveal the Veteran's complaints of joint pain, headaches, gastrointestinal problems, and seizures.  The Veteran has also submitted statements indicating he was treated in service at the Darnell Army Hospital after he was injured boarding a plane by either a live wire or a previous shot to the head.  To the extent that the Veteran's argues VA medical records from Texas are needed from 1983 to 1988, these records were considered in the previous denials and are already included in the claims file.  See e.g., December 1991 notice from the RO.  

While the evidence submitted was not available at the time of the August 2004 and September 2005 rating decision, the Board notes that this evidence is cumulative of the evidence previously considered by the RO.  His allegations also remain the same.  Thus, the evidence does not does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims for service connection.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his left hip disorder and left sided numbness began in service and continued thereafter.  He specifically relates his left sided numbness to the airplane injury from service.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, the Veteran denied left hip problems or neuritis, nerve or numbness issues, at his May 1979 entrance examination.  He was found to be medically qualified for entrance to service.

In August 1979 the Veteran had an incident at the airport in Dallas.  While there, the Veteran began exhibiting bizarre behavior which prompted him to be arrested for trespassing and possible public intoxication.  At that time, he stated that a pin given to him had electricity associated with it.  He was hospitalized for 19 days at Foot Hood.  Ultimately he was diagnosed with reactive psychosis, unspecified, acute, resolved, manifested by paranoid delusions, bizarre behavior, mental confusion, stress, transition from AIT to duty station.  

The Veteran was seen on multiple occasions for health complaints in service following this incident, but he did not report left hip pain or left sided numbness.  See e.g., October 1979 record showing complaints of blister on left foot, January 1980 record noting problems shaving, and October 1980 record for complaint of swollen bottom lip.  He was ultimately discharged for unsuitability after review at Fort Carson.  At his February 1981 examination he denied neuritis, or nerve problems, or hip pain, and none were found on examination.

A January 2007 VA treatment record noted the Veteran's complaints of numbness down his left side which he related to touching a live wire in service.  The Veteran also reported that he had left hip pain which began in April 2005.  The examiner noted limitation of motion of the Veteran's left hip.  His diagnosis was left hip pain, possibly related to hip joint disease and left sensory deficits, etiology undetermined, possibly related to old electrical injury.  A June 2009 VA treatment record noted the Veteran's health problems included hip arthralgia, pain on rotation.  

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his left hip disorder and left side numbness are related to service. 

The evidence of record includes the Veteran's statements asserting continuity of symptoms with respect to his claimed disorders since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra; see also Buczynski, supra.

The Board finds credible the Veteran's report that currently experiences left hip pain and occasional left sided numbness.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his claimed disorders are related to service.  Although the Veteran testified that his left sided numbness began following the incident at the airport, there is no objective evidence of this.  The Veteran was hospitalized for psychosis and there is no reference to a live wire incident or any physical injury that occurred.  Furthermore, the Veteran reported numerous times to sick call following this incident and he did not report a left hip injury or left sided numbness, nor was one diagnosed.  It is unclear why the Veteran reported other ailments during service but failed to report any left hip or numbness symptoms.  Finally, no medical examiner has linked the claimed condition to service.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed condition is related to service.

Here, the Board finds that the reported lay history of a left hip injury and left sided numbness in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record at the time of the August 1979 airport incident, the health complaints following this incident, the separation medical examination, and the January 2007 VA treatment record noting the Veteran's complaints of left hip pain beginning in 2005.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in March 2009 from the Veteran that he was withdrawing the appeal of entitlement to service connection for a left ankle disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


Non-Service-Connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service-connected disabilities which are not the result of the veteran's willful misconduct.  This statute is further elaborated under 38 C.F.R. § 3.3.  This regulation provides that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 C.F.R. § 3.3(a)(3); see also 38 U.S.C.A. § 1521(j).

The Veteran's DD Form 214 documents that the Veteran served on active duty between May 1979 and June 1981.  This time period is not recognized as a period of war under 38 U.S.C.A. § 1521 or under 38 C.F.R. § 3.2.

The period of war prior to his enlistment is recognized during the Vietnam Era.  The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The period of war recognized following the Veteran's enlistment is the Persian Gulf War beginning August 2, 1990 and still continues.  38 C.F.R. § 3.2(i).  In sum, the Veteran's active service did not take place during a period of war as specified by law.  Thus, the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims held that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  In this case, the Veteran lacks legal entitlement to non-service-connected disability pension due to non-qualifying service.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a left shoulder disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a lumbar spine disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a bilateral knee disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for residuals of an electrocution injury is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a seizure disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a head disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for numbness of the left side is denied.

Entitlement to service connection for a left ankle disorder is dismissed.
Entitlement to non-service-connected pension benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


